Mr. Chief Justice Oartter
delivered the opinion of the court.
The plaintiff, who is a widow and of advanced age, brings this suit to recover damages in consequence of injuries sustained through the alleged default of the defendant in allowing the snow and ice to accumulate on the footway and crossing at the corner of Seventh street and Pennsylvania avenue, in this city. It appears that she was a passenger on one of the street cars, and that at this point the passengers are transferred from one car to another; that she got off the car, and while going to the other, she slipped and fell, breaking her hip-bone, and became thereby seriously crippled for life. The jury found in her favor, and assessed the damages at $4,500, which is not a large verdict, considering the nature of her injuries, provided under the law and facts of the case she is entitled to recover anything.
Three primal objections to the verdict are urged by the defendant: First. “ That the present form of government of the District of Columbia, consisting as it does of officers who are appointed and paid by the United States, without any power to levy taxes or to spend money, except as directed by Congress, is not of such a character as to make the District responsible in damages for any negligence of those officers.” Second. “ That the present form of the government of the District of Columbia, having been imposed upon the people of the District, without any power or opportunity *88on their part to accept or reject the same, the District cannot be held responsible for the negligence of such government ; ” and, Third. “ That the care of the streets of this city is imposed by statute upon the District, the performance of which is for the general benefit, and that the District derives no profit from it; consequently, no action can be maintained against the District for damages resulting from a neglect to perform such public duty.”
These questions, however interesting they might be to discuss, have been already considered and decided by the Supreme Court of the United States in the case of Barnes vs. The District of Columbia, 91 U. S., 540, where it was held that the liability of the District is not affected by the manner in which its officers are placed in their position; whether elected by the people or appointed by the President. It is useless, therefore, to enter into any further inquiry upon the subject, since we are bound by the authority of that decision which, although it was rendered by a divided court, must remain the law with us until reversed by the same court which rendered it We are of opinion, therefore, that the District is liable if it fail to keep the streets and highways in such a condition as will render them safe for public use. But this liability is no greater and no less than that of any municipal corporation which receives its grant of power from the sovereign.
The testimony in this case is, that it had been alternately snowing and raining, with short periods of intermission, three days prior to the accident, and that it was raining at the time of the accident, and for several hour-s prior to and including the time when it occurred. All the streets of the city were covered with a slush 'of mud and snow and ice. There is no evidence that the condition of this particular street was any worse than that of any other of the hundreds of streets in the city. Now, it certainly cannot be maintained that the District authorities are called upon to keep all these streets clear of the millions of tons of snow falling upon them during the winter. Such an undertaking would be incapable of performance, and is simply impossible. *89It never has been, done, and never can be done. The most that can be said is, that the District is to be held to liability when, on notice of the dangerous condition of any particular place, it neglects to remedy it. It is not contended that there was any actual notice given the authorities in this instance, but it is claimed that the known fact of the state of the weather, and of its having snowed so continuously, is to be construed as notice. Well, that would apply to every street and crossing of the city, and would affect the plaintiff as much as the defendant. Everyone knows that it is dangerous to travel on the streets at such a season and in such weather, and the responsibility must rest with the citizen who runs the risk - of slipping and falling, if he goes out at such a time, unless he can show that the city authorities had something more in the shape of notice of the dangerous character of the place where he was injured, than that notice which everyone has at such a time. What other notice did the District, through its agents, have ? It knew, ■of course, that it had been snowing and raining, and thawing and freezing for days, and that travel on the streets everywhere was dangerous. But there is not a particle of proof that there was any more notice of a perilous condition -of the street at this point than at any other point. Now, we do not believe that a municipal corporation can be held liable when it has had no more notice than that which arises from the well-known result to the streets everywhere^ of a severe and protracted snow storm. The case was tried upon this theory of constructive notice, and the judgment must, therefore, be reversed, and a new trial granted, in order that the plaintiff may, if she can, charge theDistrict with such notice of the dangerous condition of the locality of this accident as the law requires under the circumstances of this case, and as we have intimated.